Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending in the present application.
Claims 1-4, 6, 8-11, and 13-14 are original; claims 5, 7, and 12 are currently amended; and claims 15-19 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2019 and 03 July 2019 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 10, the meaning of the limitation “determining the ratio of the aperture ratios of the red color film, the green color film, the blue color film and the white color film according to a relation between the color coordinates and color temperatures of all 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20040046725) (“Lee ‘725”).
Re: claim 1, Lee ‘725 discloses a substrate 200 and a plurality of color film layers 230 distributed in an array and arranged on the substrate (Figs. 2, 3B, 3C, 4B, 4C); the color film layers comprise: a red color film, a green color film, a blue color film and a white color film (Figs. 3B, 3C, 4B, 4C); an area of each of the red color film, the green color film and the blue color film is larger than an area of the white color film (Figs. 2, 3B, 3C, 4B, 4C; paras. 61-62; paras. 70-71).

Re: claim 7, Lee ‘725 discloses the limitations of claim 1, and Lee ‘725 further discloses a display panel (Fig. 2) that comprises the color filter 230.
Re: claim 8, Lee ‘725 discloses the limitations of claim 7, and Lee ‘725 further discloses a display device (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-3, 9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘725 in view of Lee (US 20100141568) (“Lee ‘568”).
Re: claims 2 and 15, Lee ‘725 discloses the limitations of claims 1 and 7 respectively, and Lee ‘725 further discloses a ratio of an overall transmittance of the red color film, the green color film and the blue color film to a transmittance of the white color film is 49:51 (para. 76 discloses that for color films having the same size, as disclosed in Fig. 3A, the ratio of the transmittance of the red, blue, and green films to that of the white film is 50:50, and where para. 77 & Fig. 3C further disclose that the area of the white pixel is slightly reduced as compared to that of the red, blue, and green films, which would make the ratio be a number slightly larger than 50: a number slightly smaller than 50. While Lee ‘725 does not explicitly disclose 49:51, it does disclose the general environment of the claim limitation. When conditions of a claim, such as a transmittance ratio, are a results effective variable, i.e., a variable which, when modified, achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation [MPEP § 2144.05]) and; wherein, a transmittance of each color film is a product of an aperture ratio of the each color film with a material transmittance of the each color film (while Lee ‘725 does not explicitly disclose this relationship, it is known in the art that to compute the total 
However, Lee ‘725 does not explicitly disclose that a color temperature of the color filter is 10000K.
Lee ‘568 discloses that a color temperature of the color filter 22 (Fig. 2) is 10000K (paras. 10, 45).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a color temperature of the color filter be 10000K, as disclosed by Lee ‘568, in the device disclosed by Lee ‘725 for the purpose of achieving a commercially desired intensity and tone for the images displayed by the display device. Hues on the Planckian locus range from red at the low end (1000 K) to blue on the high end (over 10000K), and a hue having the value of 10000k as claimed will have a blue undertone.
Re: claims 3 and 16, Lee ‘725 and Lee ‘568 disclose the limitations of claims 2 and 15, respectively, and Lee ‘725 further discloses that an area ratio of the red color film, the green color film, the blue color film and the white color film is 1.03:1.06:1.0:0.95 (Paras. 76-77 disclose that the area ratio is 1:1:1:<1, where Figs. 3C & 4C further disclose that the area of the white color film is less than that of the remaining colors. In addition, when conditions of a claim, such as an area ratio, are a results effective variable, i.e., a variable which, when modified, achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation [MPEP § 2144.05]).

Lee ‘725 does not explicitly disclose that the step of determining a ratio of aperture ratios according to a color temperature of the color filter.
Lee ‘568 discloses the step of determining a ratio of aperture ratios according to a color temperature of the color filter 22 (paras. 10, 45; Fig. 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of determining a ratio of aperture ratios according to a color temperature of the color filter, as disclosed by Lee ‘568, in the method disclosed by Lee ‘725 for the purpose of optimizing the brightness of the displayed images and the efficiency of the light source.
Claims 5-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘725 in view of Kim (US 20160202546).
Re: claims 5 and 18, Lee ‘725 discloses the limitations of claims 1 and 7 respectively; however, Lee ‘725 does not explicitly disclose a light shielding layer arranged on the substrate and configured to space the red color film, the green color 
Kim discloses a light shielding layer 220 arranged on the substrate 210 and configured to space the red color film, the green color film, the blue color film (para. 64 discloses R, B, G) and the white color film (Fig. 4), a planar layer 250 arranged at one side of the color film layers and the light shielding layer back on to the substrate (Fig. 4), and a plurality of spacers330  arranged at one side of the planar layer back on to the color film layers and the light shielding layer (Fig. 4).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a light shielding layer arranged on the substrate and configured to space the red color film, the green color film, the blue color film and the white color film, a planar layer arranged at one side of the color film layers and the light shielding layer back on to the substrate, and a plurality of spacers arranged at one side of the planar layer back on to the color film layers and the light shielding layer, as disclosed by Kim, in the device disclosed by Lee ‘725 for the purposes of shielding components such as gate and data lines and transistors from being seen by a viewer, creating a smooth surface on top of which additional elements can be mounted, and for maintaining a consistent cell gap throughout the display area of the device.
.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘725, in view of Lee ‘568 and Kim.
Re: claim 10, Lee ‘725 and Lee ‘568 disclose the limitations of claim 9; however, neither reference explicitly discloses that the step of determining a ratio of aperture ratios of a red color film, a green color film, a blue color film and a white color film according to a preset transmittance and color temperature of the color filter, comprises: determining color coordinates of all color films according to materials of all the color films.
Re: claim 11, Lee ‘725 and Lee ‘568 disclose the limitations of claim 9, and Lee ‘725 further discloses the step of determining that the ratio of the aperture ratios of the red color film, the green color film, the blue color film and the white color film is 1.03:1.06:1.0:0.95 (Paras. 76-77 disclose that the area ratio is 1:1:1:<1, where Figs. 3C & 4C further disclose that the area of the white color film is less than that of the remaining colors. In addition, when conditions of a claim, such as an area ratio, are a results effective variable, i.e., a variable which, when modified, achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation [MPEP § 2144.05]) when a preset ratio of an overall transmittance of the red color film, the green color film and the blue color film to a transmittance of the white color film in the color filter is 49:51 (para. 76 discloses that for color films having the same size, as disclosed in Fig. 3A, the ratio of the transmittance 
However, neither reference explicitly discloses that a color temperature of the color filter is 10000K.
Kim discloses a color temperature of the color filter 230 is 10000K (paras. 10, 45; Fig. 4).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a color temperature of the color filter be 10000K, as disclosed by Kim, in the method disclosed by Lee ‘725 and Lee ‘568 for the purpose of achieving a commercially desired intensity and tone for the images displayed by the display device. Hues on the Planckian locus range from red at the low end (1000 K) to blue on the high end (over 10000K), and a hue having the value of 10000k as claimed will have a blue undertone.
Re: claim 12, Lee ‘725 and Lee ‘568 disclose the limitations of claim 9; however neither reference explicitly discloses the step of before forming the color film layer on the substrate in accordance with the determined ratio of the aperture ratios of the red 
Kim discloses the step of before forming the color film layer 230 on the substrate in accordance with the determined ratio of the aperture ratios of the red color film, the green color film, the blue color film and the white color film, the fabrication method further comprises: forming a pattern of a light shielding layer 220 on the substrate 210 (Fig. 4).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of before forming the color film layer on the substrate in accordance with the determined ratio of the aperture ratios of the red color film, the green color film, the blue color film and the white color film, the fabrication method further comprises: forming a pattern of a light shielding layer on the substrate, as disclosed by Kim, in the method disclosed by Lee ‘725 and Lee ‘568 for the purpose of preventing components such as data and gate lines and transistors from being seen by a viewer of the device.
Re: claim 13, Lee ‘725, Lee ‘568, and Kim disclose the limitations of claim 12, and Kim further discloses that after forming the color film layer 230 on the substrate 210 in accordance with the determined ratio of the aperture ratios of the red color film, the green color film, the blue color film and the white color film, the fabrication method further comprises: forming a planar layer 250 at one side of the light shielding layer 220 and the color film layer back on to the substrate (Fig. 4); forming a plurality of spacers 330 at one side of the planar layer back on to the light shielding layer and the color film layer (Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871